FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELSA SOLVEIG BILLINGHAM,                         No. 08-35781

               Plaintiff - Appellant,            D.C. No. 3:05-cv-00240-TMB

  v.
                                                 MEMORANDUM *
STATE OF ALASKA, DEPARTMENT
OF TRANSPORTATION AND PUBLIC
FACILITIES,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Alaska
                    Timothy M. Burgess, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Elsa Solveig Billingham appeals pro se from the district court’s summary

judgment in her employment action alleging sex and age discrimination and

retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leong v. Potter, 347 F.3d 1117, 1123 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment on Billingham’s

discrimination and retaliation claims because she failed to raise a genuine issue of

material fact as to whether similarly situated employees were treated more

favorably, see id. at 1124 (finding that the plaintiff’s “proposed comparators [we]re

not similarly situated because they were not subject to [a Last Chance

Agreement]”), and as to whether defendant’s reason for terminating her and

classifying her as ineligible for rehire was pretextual, see id. at 1124-25 (affirming

summary judgment where the plaintiff did not raise any genuine issues of material

fact as to whether the employer’s legitimate, nondiscriminatory reason for the

challenged employment action was pretextual); Manatt v. Bank of Am., NA, 339

F.3d 792, 801 (9th Cir. 2003) (affirming summary judgment on retaliation claim).

Moreover, Billingham failed to show a causal connection between her

administrative complaints and her termination and ineligibility for rehire. See

Manatt, 339 F.3d at 802.

      We do not address issues that Billingham has not raised or argued on appeal.

See Cook v. Schriro, 538 F.3d 1000, 1014 n.5 (9th Cir. 2008).

      Billingham’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                    08-35781